Citation Nr: 0517225	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served two separate periods of active duty, from 
September 1966 to August 1969 and from August 1974 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The file indicates that the veteran is also claiming 
entitlement to a total rating for compensation purposes based 
upon individual unemployability and service connection for a 
psychiatric disorder, secondary to his service-connected 
disability.  As these issues have not been adjudicated, they 
are referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran reported at his April 2005 videoconference 
hearing before the Board that he received treatment for his 
left knee disability from a private physician for a period of 
several months during 2002 to 2003 and indicated that this 
physician held the opinion that his left knee disorder was 
etiologically related to his service-connected right knee 
disability.  The veteran further stated that he underwent 
surgery at the VA Medical Center in Iowa City, Iowa, in late 
November 2005 for a total left knee replacement.  As these 
medical records are not included in the veteran's claims 
folder and are relevant to the issue on appeal, the case is 
remanded to the RO for additional evidentiary development, to 
include an attempt to obtain copies of these aforementioned 
records for association in the file.  See Moore v. Derwinski, 
2 Vet. App. 375, 376 (1992); Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

A review of the claims file shows the examiner that conducted 
the August 2002 VA examination provided an opinion as to 
whether the veteran's service connected left knee disorder 
was caused by his right knee disorder, but did not address 
whether the veteran's left knee disorder was related to his 
military service or aggravated by his right knee disorder.  
As such, the Board concludes that an additional VA 
examination and further medical opinions must be conducted.  
38 C.F.R. §§ 3.326, 3.327 (2004).

A review of the claims file shows that in its rating decision 
of August 2002 decision, the RO denied the veteran's claims 
of entitlement to service connection for a left knee 
disability and an increased evaluation in excess of 10 
percent for service-connected right knee sprain with tear of 
the medial meniscus with degenerative changes.  Notice of 
this decision and the veteran's appellate rights were sent to 
him in August 2002.  In September 2002, the veteran submitted 
a broadly worded notice of disagreement with respect to that 
decision.  Although the RO sent correspondence acknowledging 
receipt of the veteran's notice of disagreement in July 2003, 
a statement of the case that was furnished to the veteran 
only addressed the issue of service connection for the left 
knee and did not include the right knee increased rating 
issue.  The veteran's substantive appeal received in 
September 2003, addressed the issues of entitlement to 
service connection for a left knee disorder and entitlement 
to an increased rating for the veteran's service-connected 
right knee disorder.  The RO interpreted this document as a 
new claim for a rating increase, and issued a rating decision 
dated in May 2004, denying the claim.  Nevertheless, the 
Board finds that the veteran's notice of disagreement to 
rating decision dated in August 2002, was a notice of 
disagreement to the denial of a rating in excess of 10 
percent for the veteran's service-connected right knee 
disorder.  Accordingly, a statement of the case addressing 
the specific issue of entitlement to an increased rating for 
a right knee sprain with tear of the medial meniscus with 
degenerative changes must be provided to the veteran in 
response to the timely notice of disagreement.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is remanded for the following actions:

1.  The RO must request that the veteran 
provide the necessary contact 
information and waivers so that it may 
obtain copies of his private medical 
treatment for his left knee disability 
for the period from 2002 to 2003, as 
reported at the videoconference hearing 
of April 2005.

2.  The RO must attempt to obtain all 
relevant outstanding medical records not 
already associated with the claims file 
that pertains to the veteran's treatment 
for his left knee disability.  These 
records must include, but are not 
necessarily limited to, those showing 
private treatment for a left knee 
disorder for the period of 2002 to 2003 
and his records of surgical treatment in 
late November 2004 for a total left knee 
replacement at the VA Medical Center in 
Iowa City, Iowa.

3.  The veteran must be scheduled for a 
VA medical examination by the appropriate 
specialist to determine the nature and 
etiology of his left knee disability.  
All tests deemed appropriate by the 
examiner must be performed.  All 
pertinent symptomatology and findings 
must be reported in detail.  The 
veteran's claims folder must be reviewed 
in conjunction with the examination.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether any left knee disorder 
found is related to the veteran's active 
duty service.  The examiner must also 
state whether any diagnosed left knee 
disorder is due to or aggravated by the 
veteran's service-connected right knee 
disorder.  A complete rationale for all 
opinions must be provided.  If the 
examiner is unable to present any opinion 
without resorting to speculation, it must 
be so noted.  The report prepared must be 
typed. 


4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO must provide the veteran and 
his representative a statement of the 
case as to the issue of entitlement to an 
increased evaluation in excess of 10 
percent for a right knee sprain with tear 
of the medial meniscus with degenerative 
changes.  The veteran must be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2004).  Only if a timely substantive 
appeal is filed with respect to this 
issue, subject to current appellate 
procedures, must the case be returned to 
the Board for further appellate 
consideration in this regard.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for a 
left knee disability must be 
readjudicated.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


